DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson (US PGPub 2013/0190773).
Regarding Claim 1, Carlson teaches a tissue retrieval system comprising: 
a tubular introducer (302) having a proximal end and a distal end and a lumen extending between the proximal end and the distal end (Figure 5A); 
an actuator (220) longitudinally slidable within the lumen of the introducer, the actuator having a proximal end and a distal end (Figure 1 and Figure 9A); 
a retaining latch (242 of element 240) at the distal end of the actuator (Figure 9A); 
a pair of support arms (328a and 328b) extending from the distal end of the actuator (Figure 5a); 
a bead (322) distal the retaining latch (242), the bead (322) releasably coupled to the retaining latch (242); 
a tissue retrieval bag (330) coupled to the bead (322) and removably coupled to the support arms (328a and 328b).
Regarding Claim 2, Carlson teaches the tissue retrieval system of claim 1, wherein the actuator is longitudinally slidable from a proximal position with the tissue retrieval bag substantially withdrawn into the introducer (Figure 1) to a first deployed position with the tissue retrieval bag deployed from the distal end of the introducer and suspended from the support arms (Figure 14B), and wherein the retaining latch is within the introducer and coupled to the bead in the first deployed position (Figure 14B).
Regarding Claim 3, Carlson teaches the tissue retrieval system of claim 2, wherein the actuator is repeatably slidable between the proximal position and the first deployed position with the retaining latch coupled to the bead (Paragraph 0060).
Regarding Claim 10, Carslon teaches a tissue retrieval system comprising: 
a tubular (102) introducer having a proximal end and a distal end and a lumen extending between the proximal end and the distal end (Figure 8); 
a handle assembly (130) at the proximal end of the introducer (Figure 8); 
an actuator (220) longitudinally slidable within the lumen of the introducer, the actuator having a proximal end and a distal end (Figure 8); 
a tissue retrieval bag (330) releasably coupled to the distal end of the actuator (220) (See Figure 17), wherein the handle assembly comprises a proximal stop mechanism (proximal face of element 130 which limits distal movement) and a distal stop mechanism (400) such that the actuator is repeatably longitudinally slidable between a proximal position in which the tissue retrieval bag is withdrawn into the distal end of the introducer and a first deployed position in which the tissue retrieval bag is deployed from the distal end of the introducer and coupled to the actuator (Paragraph 0060).
Regarding Claim 11, Carslon teaches the tissue retrieval system of claim 10, wherein the distal stop mechanism comprises a deployment latch (400) corresponding to the first deployed position (see Figure 8).
Regarding Claim 12, Carslon teaches the tissue retrieval system of claim 11, wherein the deployment latch (400) is selectively releasable such that the actuator is slidable distally from the first deployed position to a second deployed position in which the tissue retrieval bag is deployed from the distal end of the introducer and released from the actuator (Paragraph 0081).

Allowable Subject Matter
Claims 4-9 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771